Title: To James Madison from Valentin de Foronda, 27 June 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philadelphia 25. de Junio 1808.

Desde que tengo la honra de communicarme con este Gobierno, noto que he necesitado repetir varias Cartas para lograr una respuesta, y V.S. convendrà, en que esto es muy desagradable, pues no puedo cumplir con mi obligacion de participar á mi Corte ni á los Señores Gobernadores prontamente el exito de mis representaciones como me succede en el dia, que habiendome llegado por triplicado las quejas del Sõr Gobernador de San Agustin de la Florida, que expuse a V.S. el 13 del corriente no tengo aun contestacion.
En el mismo caso me hallo respecto á la solicitud del Sõr Gobernador de las Provincias Occidentales Ynternas que hice á V.S. el 1o. de Febrero, á que me contestó el 24. pidiendome los documentos, que remiti el 22. de Marzo, y viendo que no me contestaba V.S. volví á recordarle el asunto el 3. del corriente.
Yo no puedo mas Caballero Madison, de inculcar sobre estos puntos, por que son de la mayor consideracion, pues si no lo fuesen no me daría por entendido de la falta de respuestas; asi como no he hecho alto sobre semejante objeto en las varias ocasiones en que no se me ha contestado.
Sirvase V.S. tener presente que dichos dos Gobernadores podran tacharme de omiso, sino les contesto sobre sus solicitudes; que las ocasiones de aquí á Europa son muy escasas, y que si pierdo una de participar á mì Gobierno las resoluciones de Su Exa. el Sõr Presidente relativas à mis quexas, tal vez no podré de  las en seis meses.  Dios gué. á V.S. ms. as.  B L. M de VS su mas atento servidor

Valentin de Foronda

